Citation Nr: 0306524	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  95-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an rating in excess of 20 percent for 
bilateral plantar tyloma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from July 
1952 to June 1956.  This matter comes before the Board on 
appeal from an August 1994 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 10 percent rating for 
bilateral plantar tyloma.  In a June 2002 Decision Review 
Officer decision, a 10 percent rating was assigned for each 
foot.  The veteran and his wife testified before hearing 
officer at the RO in June 1995.


FINDING OF FACT

The veteran's bilateral plantar tyloma is manifested by 
disability characteristic of severe pes planus, including 
deformity, pain on use, and callosities.


CONCLUSION OF LAW

A 30 percent rating is warranted for bilateral plantar 
tyloma.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, 4.118, Codes 5276, 7819 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue.  The record includes 
service medical records, VA treatment and examination 
reports, and private medical records.  The appellant was 
notified of the applicable laws and regulations.  The rating 
decisions, the statement of the case, and the supplemental 
statements of the case have informed him what he needs to 
establish entitlement to the benefit sought and what evidence 
VA has obtained.  He was notified of the enactment of the 
VCAA in October 2001 correspondence and he was specifically 
informed of the relative responsibilities in obtaining 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board notes that the veteran was not provided notice of a 
change in the rating schedule for skin disabilities, but in 
light of the determination below, such notice is not 
required.

Factual Background

The veteran had plantar warts in service.  A rating decision 
in 1981 granted service connection for plantar tyloma of the 
left foot.  A 1989 rating decision extended the service 
connected entity to encompass tyloma of the right foot.

VA treatment records from February 1993 to August 1995 reveal 
treatment for painful callosities of both feet.  The calluses 
were debrided in February 1993, and contoured molds were made 
for the veteran's shoes.  In May 1993, doctors noted a 
significant amount of scar tissue in the plantar area, and 
stated it was tender to palpation.  Excess skin was removed.  
The veteran developed painful foot cramps in May 1995.  A 
decreased fat pad in the plantar area was noted in August 
1995.

The veteran testified in June 1995 that he would get painful, 
severe cramps in his feet, especially on use, such as when 
operating a car.  He repeatedly had bilateral plantar warts 
removed and wore special shoes.  However, it felt like he was 
"walking on sharp rocks."

On July 1995 VA podiatry examination, the veteran reported 
that he had plantar warts on both feet removed in service, 
but they had recurred.  His special shoes were uncomfortable.  
It felt like he was walking on rocks; he used acid and a rasp 
to relieve the lesions.  He had cramping in his feet and took 
medication for pain.  On examination, the veteran was unable 
to walk on his toes secondary to pain.  There were keratotic 
lesions on the plantar aspects of both feet.  Bilateral 
plantar lesions of the forefeet were diagnosed.
In August 1996, a private podiatrist reported that the 
veteran complained of painful lesions on the bottoms of both 
feet.  They were painful when he walked in normal shoes, or 
with other weight bearing activity.  On examination, 
hyperkeratotic lesions were seen, along with atrophy of the 
plantar fat pads.  Bilateral tylomata was diagnosed.  The 
feet were debrided, and follow-up for orthotic modification 
was recommended.

On February 1997 VA podiatry examination, the veteran 
reported recurrent bilateral plantar warts since 1953.  He 
had pain which significantly limited his weight bearing 
activities; he could walk 1/2 a block.  On examination, the 
right foot had hypercallus formation, but no sign of planter 
warts.  There was exquisite tenderness to palpation of the 
plantar surface.  The left foot had a plantar wart, and there 
was significant pain underneath the second metatarsal 
phalangeal joint.  The assessment was severe pain under the 
second metatarsal phalangeal joint, with a history of 
recurrent plantar warts.  The examiner noted that while some 
of the keratototic lesions were due to other than the 
veteran's service-connected condition, the lesions did cause 
significant pain which limited ambulation and life 
activities.  A second examiner, a dermatologist, stated that 
the veteran's problems were more orthopedic or podiatric than 
skin related.  The loss of fat pads on the feet was secondary 
to the veteran's treatment for warts.

VA treatment records from May 1996 to November 2001 reveal 
that in September 1996, the veteran reported his feet were 
pain free with home treatment.  In December 1996, however, he 
complained of pain in the ball of his left foot due to 
atrophy of the fat pad.  Extensive hyperkeratotic lesions 
bilaterally were noted in August 1998.  In November 1998, the 
veteran reported that he was limping and had foot cramps.  In 
April 1999, the veteran reported constant, severe bilateral 
foot pain.  He also had intermittent itching and severe 
cramping.  The itching was determined to be due to a fungus.

On December 2000 VA podiatry examination, the veteran 
reported that he had bilateral cramps in his feet.  He 
reported weakness and fatigability secondary to pain, and 
stated that he limped occasionally with normal or repeated 
use of his feet.  On examination, there was a moderate 
bilateral limp, accompanied by complaints of pain in the 
plantar aspect of the feet.  There was a slight plus 
callosity with moderate tenderness to palpation bilaterally.  
Bilateral plantar callosities, with metatarsalgia, was 
diagnosed.  Functional impairment was between mild plus and 
moderate.

On February 2002 private examination, the veteran reported an 
extensive history of treatment for plantar warts and severe 
calluses bilaterally.  The examiner noted that the fat pads 
on the bottoms of the veteran's feet were definitely thinned 
as a result of his treatments.  Weight-bearing was very 
painful.  Multiple warts and plantar calluses were noted 
throughout both feet.  

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Here, the RO most recently has rated the service-connected 
entity, bilateral plantar tyloma, under Code 7819, which 
provides that benign skin growths are to be rated as scars.  
The RO assigned separate 10 percent rating for calluses of 
each foot under Code 7804.  38 C.F.R. § 4.118, Codes 7804, 
7819.  

However, in February 1997, a dermatologist specifically 
opined that the veteran's bilateral plantar tyloma was 
primarily a podiatric or orthopedic problem, and not a 
dermatological one.  The 10 percent ratings that have been 
assigned in this case represent the highest ratings provided 
by the rating schedule for tender and painful scars.  
Furthermore, rating scars based on impairment of function 
would, in this case, require application of criteria in 
musculoskeletal system codes.  Therefore, the bilateral 
plantar tyloma are more appropriately rated under a 
Diagnostic Code in 38 C.F.R. § 4.71a.  (Inasmuch as the 
changes in criteria for rating skin disorders do not affect 
the instant claim, notice of such changes to the veteran is 
not needed.)
When an unlisted condition is encountered, it is permissible 
to assign a rating based on an analogous comparison to a 
closely related disease or disability, based on anatomical 
location, symptomatology, and the affected bodily function.  
38 C.F.R. § 4.20.  Based on the types of symptoms listed in 
the rating criteria and those shown, the veteran's bilateral 
plantar tyloma are most appropriately rated under Code 5276, 
as acquired flatfoot (pes planus).  Mild symptoms relieved by 
orthotics are noncompensable.  Moderate pes planus, marked by 
a weight bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use, is rated 10 percent disabling.  Severe pes planus, with 
objective evidence of marked deformity of the feet, 
accentuated pain on manipulation and use, an indication of 
swelling on use, and characteristic callosities, warrants a 
30 percent rating when bilateral.  A 50 percent rating is 
assigned for pronounced bilateral pes planus, manifested by 
marked pronation, extreme tenderness of the plantar surfaces, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, and a lack of improvement with 
orthotic devices.  38 C.F.R. § 4.71a, Code 5276.

Here, there is objective evidence of deformity of the feet, 
as the fat pads are "definitely" thinned bilaterally.  The 
veteran has consistently complained of pain in his feet, 
exacerbated by use, and numerous examiners have noted 
tenderness on palpation.  All examiners have noted 
hyperkeratotic lesions and callosities bilaterally.  The 
degree of impairment shown is reasonably characterized as 
severe.  As extreme tenderness of the plantar surfaces (or 
any other symptom characteristic of pronounced disability) is 
not shown, the disability may not reasonably be characterized 
as pronounced.  Consequently, a 30 percent rating (but no 
higher) is warranted for the bilateral tyloma.

ORDER

A 30 percent rating for bilateral plantar tyloma is granted, 
subject to the regulations governing payment of monetary 
awards.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


